DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election with traverse of Group I and the species of the combination of each of the SNPs in Table 1 in the reply filed on 24 August 2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II share the technical feature of using SNPs markers with a high MAF for only those genes and SNPs that are proven to play a role in graft rejection or immune response or those genes that play a role in the functionality of an organ or are markers to differentiate between two individuals.  This is not found persuasive because the asserted technical feature is not recited in the independent claim 8 of Group II. Claim 8 generally recites detecting and quantifying cfDNA from an organ transplant recipient and that of healthy control subjects and post transplantation subjects. Claim 8 does not require the use of SNPs with a high MAF and the analysis of cfDNA from only those genes or SNPs that play a role in graft rejection or immune response or those genes that play a role in the functionality of an organ or are markers to differentiate between two individuals. For the reasons set forth in the restriction requirement of 25 June 2021, there is no special technical feature shared by Groups I and II as is required to establish unity of invention.
	Regarding the election of species requirement, Applicant argues that the SNPs are not a random selection but are SNPs known to play a role in graft rejection, immune response, the functionality of an organ or are markers that differentiate two individuals. 
	However, the restriction requirement did not require that Applicant elect a combination of three SNPs. The restriction requirement indicated that Applicant could elect any single SNP or combination of SNPs, as required by claim 2. Note that claim 2 recites “one or more SNP markers from the candidate SNP as in Table 1.” Thus, the requirement to elect a SNP or combination of SNPs does not “invalidate” the claimed method, as asserted by Applicant.
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
3. 	Claims 1-20 are pending.
	Claims 8-10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-7 and 11-15 read on the elected invention and have been examined herein. Claim 2 has been examined only to the extent that it requires each of the SNPs recited in Table 1. Claim 2 encompasses the non-elected subject matter of the individual SNPs and subcombinations thereof. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 

Nucleotide and/or Amino Acid Sequence Disclosures


4. REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF. Note that Table 1 includes sequences for primers that can be used to detect the recited SNPs. However, no sequence listing has been provided which includes each of the recited primers. 

Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements 
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the organ status of a transplant recipient and the ratio (percentage) of donor-derived markers / SNPs to recipient-derived markers / SNPs in circulating cell-free nucleic acids. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.

The claims require performing the step of “identification of the marker sequences from the transplant donor” based on a predetermined profile of markers; “arriving” / calculating a ratio of donor derived marker sequences to recipient derived marker sequences, “assessment” of the organ status of a transplant recipient and “comparison of the calculated percent.” Neither the specification nor the claims set forth a limiting definition for the “identification,” “arriving,” “assessment" or “comparison” steps and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of the identification step is that this step may be accomplished by reading information in a database or report to thereby identify marker sequences of a transplant donor.  The “arriving” step may be accomplished mentally by calculating a ratio and the “assessment” may be accomplished mentally by arriving at a conclusion regarding the relevance of the calculated ratio / percentage. The “comparison” step may be accomplished by mentally comparing the percent with a cutoff value. These steps therefore may be performed mentally and thus constitute an abstract idea. The “assessment” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of collecting a biological sample from a subject who has received an organ transplant and identifying marker sequences by performing ddPCR to analyze circulating cell-free nucleic acids of a transplant recipient are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
 Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited, non-patent-ineligible steps of collecting a biological sample from a subject and performing ddPCR to analyze nucleic acids were well-known, routine and conventional in the prior art. For example, Gielis et al (Am J. Transplantation. 2015. 15: 2541-2551; cited in the IDS) provides a review of methods for detecting nucleic acids in cfDNA of organ transplant recipients using digital droplet PCR (e.g., p. 2543, col. 2 and Tables 2 and 3). Beck et al (Clinical Chemistry. 2013. 59(12): 1732; cited in the IDS) teaches performing digital droplet PCR to detect SNP biomarkers in cfDNA of transplant recipients as indicative of graft injury (e.g., p. 1733-1734 and abstract). Woodward et al (PGPUB 2016/0145682) also teaches using droplet digital PCR (i.e. performing amplification using the RainDance Technologies RainDrop system) to assay for marker sequences in cfDNA (e.g., para [0047]). 
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while claim 2 recites particular SNPs to be analyzed, the claims do not require a particular reagents, such as primer consisting of or comprising a specific nucleotide sequence, to accomplish the ddPCR assay. Since it was routine and conventional in the prior art to perform ddPCR using primers that hybridize to the target sequence, the limitations regarding the particular SNPs is only part of the judicial exception and does not add something ‘significantly more’ to the recited judicial exceptions. 
Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the naming of particular targets – i.e., target DNA regions to which an 
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 and 11-15 are indefinite because the claims do not recite each of the basic steps of the claimed method in a positive, active fashion. See Ex parte Erlich 3 USPQ2d, 1011 (BPAI 1986):  “Method claims need not recite all operating details but should at least recite positive, active steps so that claim will set out and circumscribe particular area with reasonable degree of precision and particularity and make clear what subject matter claims encompass, as well as make clear subject matter from which others would be precluded.” Herein, claim 1 should be amended to recite the active process steps of “collecting a biological sample from a subject,” “identifying marker sequence,” “identifying said one or more marker sequences,” and “assessing the organ status of the transplant recipients by calculating.”

Claims 1-7 and 11-15 are indefinite over the recitation in step (ii) of claim 1 of the identification of marker sequences from the transplant donor “based on a predetermined profile of markers.” It is unclear as to how a predetermined profile of markers per se (i.e., markers from any source) permits one to identify markers that are from the transplant donor. Note that the claims do not require assaying the DNA of a transplant donor for the markers and doesn’t require any other particular features of the markers so as to establish that the marker sequences identified are from the donor.
Claims 1-7 and 11-15 are indefinite because it is unclear as to whether the claims are intended to be limited to methods for monitoring the status of a transplanted organ, as recited in the preamble of the claims or a method for assessing the organ status of a transplant recipient, as recited in the final step of the claims. Monitoring the status of a transplanted organ is not of identical scope to assessing the organ status of a transplant recipient. The claims do not recite a clear nexus between the preamble of the claims and the final step of the claims and do not set forth how assessing the organ status of a 
Claims 1-7 and 11-15 are indefinite over the recitation of “the calculated percent” (step (v) of claim 1) because this phrase lacks proper antecedent basis. While claim 1 previously recites “arriving” at a ratio that is expressed in terms of percent, claim 1 does not require calculating a percent. Thus, it is unclear as to whether “the calculated percent” refers to the percent arrived at in step (iv) or another percent that is in some manner calculated.
Claim 2 is indefinite over the recitation of the “candidate SNP as in Table 1.” As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables 1 and 2 renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim. 
Claims 2-4 are indefinite over the recitation of “the markers” because it is unclear as to whether this refers to the marker sequences identified in (ii), the predetermined profile of markers in (ii), the identified marker sequences in (iii), the donor derived marker sequences in (iv) and/or the recipient derived marker sequences in (iv).
Claim 5 is indefinite over the recitation of “candidate SNPs” because it is unclear as to which SNPs constitute the candidate SNPs and it is unclear as to how the reference to candidate SNPs is intended to further limit the claims. It is further unclear as to what is meant by “SNPs ranged between 2 and 9 with a minimum of 3 SNPs per patient” since 2 is less than the 3 required SNPs. It is also unclear as to what 
Claim 7 is indefinite over the recitation of “the marker sequences” because it is unclear as to whether this refers to the marker sequences identified in (ii), the predetermined profile of markers in (ii), the identified marker sequences in (iii), the donor derived marker sequences in (iv) and/or the recipient derived marker sequences in (iv).
Claim 14 is indefinite over the recitation of “status of the transplant recipients comprises of until the rejection outcome” because it is not clear as to what is intended to be encompassed by this phrase.
Claim Rejections - 35 USC § 112(d)
7. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
th listed SNP rs352007 has a MAF of 0.1931, which is also clearly outside of the range of 0.40-0.48. Thus, claim 2 is not properly dependent from claim 1 because it does not include all of the limitations of claim 1, which requires that the SNPs have a MAF between 0.40 and 0.48. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112 – New Matter
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
A preliminary amendment was filed in the present 371 application on the filing date of the application – i.e., 12 June 2020. However, the amendment to claim 1 to recite that the MAF is between 0.4 and 0.48 does not have basis in International Application PCT/IN2018/050838.  The originally filed claims and the disclosure of PCT/IN2018/050838 recite that the SNPs have a high MAF of >0.04000 (e.g., para [0048]; paragraph numbering herein is with respect to the published application). However, the originally filed claims and disclosure of PCT/IN2018/050838 do not set an upper limit of a MAF of 0.48. Table 1 discloses SNPs having MAFs of, e.g., 0.4884, 0.49888, 0.4982, 0.4946, etc. Claim 2, which depends from claim 1, requires the combination of each of the SNPs from Table 1. However, the examples of the SNPs listed above do not meet the requirements of having a MAF between 0.40 and 0.48. Rather, the majority of SNPs in Table 1 are outside of the MAF range recited in claim 1. While some of the SNPs have MAF values close to 0.48, this is not sufficient to provide support for the concept that the SNPs required by claim 1 are limited to SNPs having a MAF between 0.40 to 0.48.
Claim Rejections - 35 USC § 112(a) – Written Description
9.  Claims 1, 3-7 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a This is a Written Description rejection.
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112, first paragraph, a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed. 
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
In the present situation, the claims are drawn to methods that require detecting SNPs with a MAF of between 0.40 and 0.48, wherein the SNPs are in genes that have a role in tissue rejection, necrosis or in differentiating two unrelated individuals.
Claims 1, 3-7 and 11-15 do not define the gene, or the SNP in the genes, in terms their complete structure or in terms of any other relevant structural characteristics. 
The size of the claimed genus is potentially significantly large given the breadth of the claims as encompassing SNPs in any gene that has some role in tissue rejection, necrosis or differentiating two unrelated individual. 
The size of the genus is further expanded by the fact that the claims encompass detecting the SNPs in any subject, including any non-human subject. 

However, Table 1 does not indicate which of the SNPs are in genes that have a role in differentiating unrelated individuals. Nor does Table 1 indicate which of the SNPs are known to have a role in tissue rejection or necrosis.
Further, Table 1 includes SNPs that do not have the required MAF of between 0.40 and 0.48. For example, see the below partial list of SNPs from Table 1:  

    PNG
    media_image1.png
    313
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    622
    media_image2.png
    Greyscale

It is acknowledged that the specification teaches the general methodology for screening databases to identify SNPs having particular minor allele frequencies and methods were known in the prior art for assaying to try to identify genes that are correlated with phenotypes, such as tissue transplantation rejection and tissue necrosis.. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
Thereby, a showing of how to potentially identify genes that meet the requirements that they have a role in tissue rejection or necrosis or in differentiation between two individuals, and then identifying SNPs in these genes that have a MAF of 0.40 to 0.48 is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of genes that meet the requirements of the claims that they have a role in tissue rejection or necrosis or in differentiation between two individuals, and SNPs in these genes that have a MAF of 0.40 to 0.48. Therefore, the claims fail to meet the written description requirement . 
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al (PGPUB 2016/0145682).
Woodward et al teaches a method for monitoring the status of a transplanted organ in a subject that has received a transplant comprising: obtaining a sample from the subject that has received a transplant, such as a blood, plasma, or serum sample; identifying marker sequences  in transplant donors that are part of a predetermined profile / panel of markers– i.e., the panel of markers, including SNPs, disclosed therein; performing droplet digital PCR (i.e. performing amplification using the RainDance Technologies RainDrop system) on circulating, cell-free nucleic acids in the sample obtained from the subject that has received the transplant; determining a ratio of donor 
Woodward states:
[0039] In some embodiments, the polymorphic marker panel is a panel of SNPs. SNPs to be included in the SNP panel, or in any other polymorphic marker panel, may be those previously identified as being suitable for differentiating between any two unrelated individuals (Pakstis et al., 2010).
[0091] SNPs may be selected based on those that can provide the highest possible minor allele frequencies (nearest to 50%). The location of the SNPs in the subject's genome may vary; genetic linkage may be allowed, but some genetic separation of the SNPs such as, for example, >200 bp separation may also be desirable. The number and identity of SNPs to be used should provide sufficient power to accurately estimate the percentage of donor-derived cfDNA present in the subject's plasma sample. The SNPs to be used in this assay include those previously identified (Pakstis et al., 2010).

Thus, Woodward teaches that the SNPs to be assayed are those have been previously identified as being suitable to differentiate between two unrelated individuals, including those disclosed by Pakstis. Woodward also teaches using SNPs that have a high minor allele frequency, nearest to 50%. Woodward also states “[0040] SNPs may also be selected on the basis that they have, for example, an overall population minor allele frequency of >0.4.”
Woodward does not specifically state that the SNP markers to be analyzed have both the property that they are in genes such that the SNP in the genes permit the differentiation between two unrelated individuals and have a MAF of between 0.40 to 0.48.  
However, since the maximum frequency of the minor allele would have to necessarily be less than 0.5 and since Woodward teaches that the SNPs should have a 
Regarding claim 5, as discussed in paragraph 6 above, it is unclear as to what is intended to be encompassed by the additional limitations recited in this claim. However, to the extent that the claim intends to limit the number of SNPs assayed to between 2-9, Woodward does teach “[0038] Selection of the appropriate quantity and identity of polymorphic markers to be analyzed from cell-free DNA may vary, as will be appreciated by one of skill in the art. The panel of polymorphic markers to be analyzed may include at least 10.”
As taught by Woodward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the optimum number of SNPs necessary, including less than 10 SNPs, and thereby 8 or 9 SNPS, as encompassed by claim 5, to provide the most accurate results while providing the benefit of a rapid, cost-effective method for monitoring the status of the transplanted organ. Further, as discussed above, Woodward teaches determining the percentage of 
Regarding claim 6, Woodward does not specifically recite that the cutoff value varies with the transplant type and is between 0.1% and 15%. 
However, Woodward does teach that:
[0064] A threshold or threshold value generally refers to any predetermined level or range of levels that is indicative of the presence or absence of a condition or the presence or absence of a risk. The threshold value can take a variety of forms. It can be single cut-off value, such as a median or mean. As another example, a threshold value can be determined from baseline values before the presence of a condition or risk or after a course of treatment. Such a baseline can be indicative of a normal or other state in the subject not correlated with the risk or condition that is being tested for. For example, the baseline value may be the level of donor-derived cell-free DNA in samples from a transplant recipient prior to the actual transplant event, which would be presumably zero or negligible, but may also indicate baseline error in the system. In some embodiments, the threshold value can be a baseline value of the subject being tested. The threshold value, as it pertains to demarcating significant changes in the levels or variance of donor-derived cell-free DNA in a transplant recipient, may vary considerably. One of skill in the art would recognize appropriate parameters and means for determining significant changes in the levels or variance of donor-derived cell-free DNA in a transplant recipient over time. Once appropriate analysis parameters are selected, determining changes in the level or variance of donor-derived cell-free DNA in the transplant recipient over a period of time can inform status of the allograft.
[0101]….Data is also analyzed to ensure that the minimum number of SNP loci above background and below the heterozygous call level has been reached. These lower (background) and upper (transplant recipient heterozygous loci) limits may vary. Further, genomic DNA may be determined and a cutoff assigned.
[0102] Methods used in the tertiary data will determine the levels of donor-derived cell-free DNA in a given sample. The analysis will include determining low and high cutoff values, assigning values to homozygous and heterozygous SNPs, multiplying heterozygous SNPs by 2, calculating the median, and calculating the confidence interval (CI). Additional analysis methods and/or methods to improve analysis quality include likelihood-based determinations of the contribution of each allele, use of control DNA in each sequencing reaction with defined noise levels per locus, assigning homozygous or heterozygous status based on likelihood or .beta.-distributions, and assigning calls that are potentially weighted to deal with compression artifacts at the low end. It is noted that each additional sample from a subject may improve the confidence in the accuracy of determining the percentage of donor-derived cell-free DNA.


Regarding claim 7, Woodward teaches that the marker may be a SNP (e.g., para [0036]).
Regarding claim 11, Woodward teaches that the sample may be a whole blood, plasma or urine sample (e.g., para [0028]).
Regarding claims 12 and 13, Woodward teaches that the transplant may be an organ transplant, including a kidney or heart or lung transplant or a skin tissue transplant (e.g., para [0027]).
Regarding claim 14, Woodward teaches that the status of the transplant may be rejection of the transplant (e.g., para [0065]).
Regarding claim 15, Woodward teaches that the frequency of monitoring can be varied based on the transplant organ, treatment of the patient and the determined .
11. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al (PGPUB 2016/0145682) in view of Kobashigawa et al (J Heart and Lung Transplantation. 2014. 32 (4S), S14, abstract 15; cited in the IDS).
The teachings of Woodward are presented above. As discussed above, Woodward teaches using any SNPs that meet the criteria disclosed therein of being effective to distinguish between 2 unrelated individuals and having a MAF of >0.4 and close to 0.5 (which includes the range of 0.4 – 0.8). Woodward does not specify the chromosomes on which the SNPs disclosed therein are present and thereby does not specifically teach that the SNPs/markers are from chromosomes X and Y.
However, Kobashigawa teaches methods for monitoring transplant recipients by assaying for levels of donor-derived DNA in plasma samples obtained from the recipient. It is disclosed that donor-derived cfDNA can be specifically detected by assaying for male-specific markers, such as TSPY-1 gene markers, in those instances in which the donor is a male and the recipient is a female.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Woodward by .
12. Claims 1, 3, 5-7 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al (PGPUB 2016/0145682) in view of Beck et al (Clinical Chemistry. 2013. 59(12): 1732; cited in the IDS).
	The following rejection is applied to the extent that claim 1 at step (ii) may intend to require assaying, or having previously assayed, a sample from the donor for marker sequences. 
Woodward et al teaches a method for monitoring the status of a transplanted organ in a subject that has received a transplant comprising: obtaining a sample from the subject that has received a transplant, such as a blood, plasma, or serum sample; identifying marker sequences  in transplant donors that are part of a predetermined profile / panel of markers– i.e., the panel of markers, including SNPs, disclosed therein; performing droplet digital PCR (i.e. performing amplification using the RainDance Technologies RainDrop system) on circulating, cell-free nucleic acids in the sample obtained from the subject that has received the transplant; determining a ratio of donor derived marker sequences / SNPs to recipient derived marker sequences / SNPs, each expressed as a percent; and determining the status of the transplanted organ based on 
Woodward states:
[0039] In some embodiments, the polymorphic marker panel is a panel of SNPs. SNPs to be included in the SNP panel, or in any other polymorphic marker panel, may be those previously identified as being suitable for differentiating between any two unrelated individuals (Pakstis et al., 2010).
[0091] SNPs may be selected based on those that can provide the highest possible minor allele frequencies (nearest to 50%). The location of the SNPs in the subject's genome may vary; genetic linkage may be allowed, but some genetic separation of the SNPs such as, for example, >200 bp separation may also be desirable. The number and identity of SNPs to be used should provide sufficient power to accurately estimate the percentage of donor-derived cfDNA present in the subject's plasma sample. The SNPs to be used in this assay include those previously identified (Pakstis et al., 2010).

Thus, Woodward teaches that the SNPs to be assayed are those have been previously identified as being suitable to differentiate between two unrelated individuals, including those disclosed by Pakstis. Woodward also teaches using SNPs that have a high minor allele frequency, nearest to 50%. Woodward also states “[0040] SNPs may also be selected on the basis that they have, for example, an overall population minor allele frequency of >0.4.”
Woodward does not specifically state that the SNP markers to be analyzed have both the property that they are in genes such that the SNP in the genes permit the differentiation between two unrelated individuals and have a MAF of between 0.40 to 0.48.  
However, since the maximum frequency of the minor allele would have to necessarily be less than 0.5 and since Woodward teaches that the SNPs should have a MAF of greater than 0.40 and nearest to 0.5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding step (ii) of claim 1, to any extent that the claim may intend to require assaying, or having previously assayed, a sample from the donor for marker sequences, Woodward does not teach this limitation.
However, Beck teaches methods for monitoring grafts following transplantation by detecting SNP markers in circulating cell-free DNA (see p. 1732, col. 1 and Figure 3). Beck teaches that the method may include identifying SNPs that are homozygous in the patient’s genomic DNA and then identifying SNPs in the donor’s genomic DNA that are heterozygous or homozygous for these SNPs, but in which the genotype of the SNP is heterologous between the donor and recipient (e.g., Figure 3). Beck teaches that such SNPs will be the most informative for distinguishing between donor-derived and recipient-derived markers in circulating, cell-free DNA (e.g., Figure 3). Beck also states “once SNPs that differ between donor and recipient are identified, only SNPs with the best sensitivity (homozygous in both but different in donor and recipient) need to be measured subsequently” (p. 1733, col. 1).
In view of the teachings of Beck, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Regarding claim 5, as discussed in paragraph 6 above, it is unclear as to what is intended to be encompassed by the additional limitations recited in this claim. However, to the extent that the claim intends to limit the number of SNPs assayed to between 2-9, Woodward does teach “[0038] Selection of the appropriate quantity and identity of polymorphic markers to be analyzed from cell-free DNA may vary, as will be appreciated by one of skill in the art. The panel of polymorphic markers to be analyzed may include at least 10.”
As taught by Woodward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the optimum number of SNPs necessary, including less than 10 SNPs, and thereby 8 or 9 SNPS, as encompassed by claim 5, to provide the most accurate results while providing the benefit of a rapid, cost-effective method for monitoring the status of the transplanted organ. Further, as discussed above, Woodward teaches determining the percentage of 
Regarding claim 6, Woodward does not specifically recite that the cutoff value varies with the transplant type and is between 0.1% and 15%. 
However, Woodward does teach that:
[0064] A threshold or threshold value generally refers to any predetermined level or range of levels that is indicative of the presence or absence of a condition or the presence or absence of a risk. The threshold value can take a variety of forms. It can be single cut-off value, such as a median or mean. As another example, a threshold value can be determined from baseline values before the presence of a condition or risk or after a course of treatment. Such a baseline can be indicative of a normal or other state in the subject not correlated with the risk or condition that is being tested for. For example, the baseline value may be the level of donor-derived cell-free DNA in samples from a transplant recipient prior to the actual transplant event, which would be presumably zero or negligible, but may also indicate baseline error in the system. In some embodiments, the threshold value can be a baseline value of the subject being tested. The threshold value, as it pertains to demarcating significant changes in the levels or variance of donor-derived cell-free DNA in a transplant recipient, may vary considerably. One of skill in the art would recognize appropriate parameters and means for determining significant changes in the levels or variance of donor-derived cell-free DNA in a transplant recipient over time. Once appropriate analysis parameters are selected, determining changes in the level or variance of donor-derived cell-free DNA in the transplant recipient over a period of time can inform status of the allograft.
[0101]….Data is also analyzed to ensure that the minimum number of SNP loci above background and below the heterozygous call level has been reached. These lower (background) and upper (transplant recipient heterozygous loci) limits may vary. Further, genomic DNA may be determined and a cutoff assigned.
[0102] Methods used in the tertiary data will determine the levels of donor-derived cell-free DNA in a given sample. The analysis will include determining low and high cutoff values, assigning values to homozygous and heterozygous SNPs, multiplying heterozygous SNPs by 2, calculating the median, and calculating the confidence interval (CI). Additional analysis methods and/or methods to improve analysis quality include likelihood-based determinations of the contribution of each allele, use of control DNA in each sequencing reaction with defined noise levels per locus, assigning homozygous or heterozygous status based on likelihood or .beta.-distributions, and assigning calls that are potentially weighted to deal with compression artifacts at the low end. It is noted that each additional sample from a subject may improve the confidence in the accuracy of determining the percentage of donor-derived cell-free DNA.


Regarding claim 7, Woodward teaches that the marker may be a SNP (e.g., para [0036]).
Regarding claim 11, Woodward teaches that the sample may be a whole blood, plasma or urine sample (e.g., para [0028]).
Regarding claims 12 and 13, Woodward teaches that the transplant may be an organ transplant, including a kidney or heart or lung transplant or a skin tissue transplant (e.g., para [0027]).
Regarding claim 14, Woodward teaches that the status of the transplant may be rejection of the transplant (e.g., para [0065]).
Regarding claim 15, Woodward teaches that the frequency of monitoring can be varied based on the transplant organ, treatment of the patient and the determined .
13. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al (PGPUB 2016/0145682) in view of Beck (Clinical Chemistry. 2013. 59(12): 1732; cited in the IDS) and further in view of Kobashigawa et al (J Heart and Lung Transplantation. 2014. 32 (4S), S14, abstract 15; cited in the IDS).
The teachings of Woodward and Beck are presented above. 
As discussed above, Woodward teaches using any SNPs that meet the criteria disclosed therein of being effective to distinguish between 2 unrelated individuals and having a MAF of >0.4 and close to 0.5 (which includes the range of 0.4 – 0.8). Woodward does not specify the chromosomes on which the SNPs disclosed therein are present and thereby does not specifically teach that the SNPs/markers are from chromosomes X and Y.
However, Kobashigawa teaches methods for monitoring transplant recipients by assaying for levels of donor-derived DNA in plasma samples obtained from the recipient. It is disclosed that donor-derived cfDNA can be specifically detected by assaying for male-specific markers, such as TSPY-1 gene markers, in those instances in which the donor is a male and the recipient is a female.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634